417 So. 2d 302 (1982)
German SOLANO, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-1036.
District Court of Appeal of Florida, Third District.
July 27, 1982.
John H. Lipinski, Miami, for appellant.
Jim Smith, Atty. Gen., and Eunice Tall Martin, Asst. Atty. Gen., for appellee.
Before DANIEL S. PEARSON and FERGUSON, JJ., and OWEN, WILLIAM C., Jr. (Ret.), Associate Judge.
FERGUSON, Judge.
In habeas corpus proceeding where Governor's warrant of rendition otherwise complies with the essential requirements of the Uniform Extradition Act, Section 941.01 et seq., Florida Statutes (1981), an identity of names raises the presumption that petitioner is the same person named in the rendition warrant; petitioner is then required to go forward with proof that he is not the person named in the warrant. State ex rel. Florio v. McCreary, 123 Fla. 9, 165 So. 904 (1936); Ford v. Moses, 606 P.2d 795 (Alaska 1980).
Order denying petition for writ is AFFIRMED.